                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 18-cr-20433
                                                    Honorable Laurie J. Michelson
 v.

 DAMARIO SAQUAN SKINNER,

        Defendant.


             ORDER ON DEFENDANT’S REQUEST FOR NEW COUNSEL


       Damario Saquan Skinner has been indicted on one count of felon in possession of a firearm.

(ECF No. 1.)

       On January 10, 2019, the Court received a letter from Skinner requesting new counsel.

Skinner advised that he did “not feel as if [counsel] was defending [Skinner] to the best of his

ability.” (Id.) The Court has construed Skinner’s letter as a motion for new counsel.

       On April 24, 2019, the Court held a hearing on Skinner’s request. See United States v. Iles,

906 F.2d 1122, 1131 (6th Cir. 1990). Both Skinner and his counsel expressed that since the time

the letter was written, they have had an opportunity to work together and resolve Skinner’s issues.

Skinner further indicated that, going forward in this case, he and his attorney would be able to

work together.

       Accordingly, and for the reasons stated on the record, the Court DENIES Skinner’s request

for new counsel.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE
Date: April 25, 2019



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on April 25, 2019.

                                        s/William Barkholz
                                        Case Manager to
                                        Honorable Laurie J. Michelson




                                           2
